Dissenting Opinion by
Mr. Justice Williams :
This appeal depends on a definition. Its decision will affect many of the noblest charities in the state. The words requiring definition are 'the words “ purely public,” as used in section 1 of article 9 of the constitution of Pennsylvania. The paragraph in which the words occur is as follows : “But the general assembly may, by general laws, exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.” A majority of this court holds that the defendant, The Masonic Home, is not an institution of purely public charity, and for that reason is subject to taxation like all other property held by private persons or organizations for private purposes. The *581correctness of this decision depends on the result of two preliminary inquiries. First, what is the meaning of the words “ purely public ” as used in the constitution ? Second, what is the character of The Masonic Home and its work ? In reply to the first of these questions it should be noticed that the legislature has undertaken an interpretation of the constitutional provision and of these particular words, by a law passed at the same session at which the adoption of the constitution was formally declared. The law was passed for the express purpose of giving effect to the constitutional provision authorizing the exemption of certain property from taxation, and to guide the taxing officers of the state in determining what property was entitled to the exemption authorized by the constitution. This purpose made it necessary to consider and determine the exact extent of the limits within which the exercise of legislative power was permissible under section 1 of article 9 ; and to define accurately each class of property to which the privilege of exemption was extended by it. Our present concern is with the fourth class, viz.: “ Institutions of purely public charity.” The act of 1874 interpreted these words, and enumerated the institutions embraced by them, so as to include “ All hospitals, universities, colleges, seminaries, academies, and institutions of learning, benevolence or charity .... founded, endowed and maintained by public or private charity.” This definition is broad enough to include The Masonic Home and all similar institutions of charity; and unless the constitutionality of the act can be successfully assailed the judgment of the court below must be affirmed.
It should be noticed in the next place that this court has adopted and followed the legislative definition in several cases in which the question was fairly raised and squarely decided. The first of these was Burd Orphan Asylum v. The School District, 90 Pa. 21. The Burd Asylum was founded and endowed under the will of Mrs. Burd, “ to establish an asylum for poor white female orphans.” But not all poor white female orphans were entitled to admission. They were required to, be of legitimate birth, not less than four nor more than eight years of age, and baptized in the Protestant Episcopal Church; preference being given to such orphans in the city of Philadelphia ; after them to such orphans in the state of Pennsylvania. *582If both city and state failed to fill the asylum with those who met all the requirements, then poor white female orphans within the required age might be admitted without regard to the place of their birth or the fact of their baptism. This was not a public asylum in the sense of being open to the general public. It was a denominational institution, under denominational control, open in the first instance to children baptized in the churches of the denomination, and if enough such could be found, then to no one else.
We held that such an institution was a charity. As it was administered in the interest of the helpless in the city and the state, it was a public charity; as there was no element of private or corporate gain in its organization or management, it was a purely — that is wholly — public charity. It was within the letter of the act of 1874, and within the spirit and intention of the constitutional provision.
In Boyd v. The Fire Insurance Patrol, 120 Pa. 624, we held that an organization whose purpose was to save life and property endangered by fires, without charge to the persons or to the owners of the property rescued by the efforts of the members and employees of the organization, was a charity. It was supported by contributions made by insurance companies and others, and rendered its services gratuitously whenever and wherever a fire occurred in the city. It was therefore a public charity; and as there was no profit or gain to its projectors or managers contemplated, and no return received from those benefited by its labors, it was wholly — that is purely — a public charity. The same doctrine was held in Philadelphia v. The Women’s Christian Association, 125 Pa. 581; in Northampton County v. LaFayette College, 128 Pa. 132, and The Episcopal Academy v. Philadelphia, 150 Pa. 565. In each of these cases the act of 1874 was treated as a correct exposition of the constitutional provision. Other questions were raised and considered, but in no one of these cases has this court given expression to the slightest doubt about the constitutionality of the act of 1874, or attempted to give any other definition of the words “ purely public charity ” than that given by the legislature in that act. The same definition may be found in substance in Donohugh v. The Library Company of Philadelphia, 86 Pa. 306, in which we said that a purely public charity “ is not necessarily one *583solely controlled and administered by the state, but the phrase extends to and includes private institutions for purposes of purely public charity, and not administered for private gain.” We defined the word “ purely ” in the same manner in that case as in the later cases above referred to, as meaning completely, entirely. The institution must not be administered for private gain, but completely, entirely, purely, in the interest of the charity. Upon this distinction the property of the Delaware County Institute was held liable to taxation: 94 Pa. 163. The advantages of that institute were confined to its members, and it was for that reason a private charity, if it could be regarded as a charity at all. The benefits came back to the members, who were necessarily the contributors, and no one else shared in them. It was not intended to serve the public, or to relieve in the slightest degree the public burdens, but to minister to the tastes and the intellectual improvement of those whose money purchased the books and provided for their care.
A provision for one’s self, or for those for whom he is legally bound to provide, is private and personal in its object. It has no public purpose or work. So a hospital or school designed to secure to a town or a region better medical attention or better education than would otherwise be within the reach of such town or region, may be a charity in an important sense ; but if it is conducted with a view to private or corporate gain it is a private charity. If it is conducted and maintained by the gifts of individuals, or the public, for the benefit of its inmates, it is a public charity; and being free from the element of private or corporate gain it is a purely public charity, within the meaning and the letter of the act of 1874, and is protected from taxation by the list of decided cases already cited.
But let us suppose that the legislative definition of a purely public charity had not been made ; and the decisions cited had not been rendered; and the question -wás now to be considered as one of first impression, how in such case ought it to be determined ?
• The subject before the framers of the constitution was taxation. They declared this should be uniform, and levied under general laws, but some property ought not to bear taxation, and so exemption from the public burden came to be considered. • This also must be regulated by general law, and not left *584to the caprice or favoritism or prejudice of the lawmakers. Where may the legislature draw the line that shall separate the taxable from the non-taxable property of the state ? This question was answered by the adoption of the well understood distinction between public and private uses. The words employed were “ public property used for public purposes,” that is property the title to which is in the public, and which is actually used for some public purpose; “ actual places of religious worship,” no matter who may own them or worship in them, for the support of public worship tends to the public improvement; “places of burial not used or held for private or corporate profit,” for the gift of land to the public for purposes of burial is a gift to a public use; and finally, “ institutions of purely public charity,” or, in other words, institutions that are already ministering to the public and so ought not to pay taxes because public in the ends they serve, and without any element of private gain in their organization or management. This is the plain obvious meaning of the consecutive sentences devoted to the subject of exemption from taxation.
Moreover the reason for any exemption should be considered. Why ought any property to be exempt? Taxes are levied and collected to provide the public purse with money for the support of public institutions conducted by it and to defray public expenses, in the preservation of order, the administration of justice, and the support of public schools. A woman like Mrs. Burd, or a man like Stephen Girard or Isaiah Williamson devotes a large fortune to the founding and endowment of an institution intended to relieve the public burden, and advance the public good, by taking up some part of its work and doing it with more thoroughness and fidelity than the public could do it through its officers. The property of such an institution is not simply contributing like taxable property in general to the public good, but is devoted absolutely and irrevocably to it. The title may remain in trustees, but it is in effect dedicated wholly to public uses, with no element of private gain whatever. To levy taxes on property so given to a charitable use is unjust toward the benevolent giver, and is coldly cruel to the beneficiaries. This will be conceded as to the Burd Orphan Asylum and Girard College. To deny it would be to shock the public sense of justice. A. majority of this court however *585deny exemption to The Masonic Home; and the reasoning on which that denial rests would logically lead to a denial of it to all social, denominational or trade organizations providing for the education, support, medical treatment and burial of their members, their widows and orphans. What is The Masonic Home? It is a corporation whose object is set out in its charter, its constitution and its by-laws.
In the constitution, it is stated thus: “ The object of said institution shall be to provide and sustain in the state of Pennsylvania one or more’houses for destitute widows and orphans of deceased Freemasons of the state, and an infirmary or infirmaries for the reception and care of sick and afflicted Freemasons in indigent circumstances, and all such as may be placed under its charge by its managers.”
In the by-laws it is stated in these words: “ The Masonic Home shall have for its object to provide ánd maintain ahorne for indigent, afflicted or aged Freemasons, and for the destitute widows and orphans of Freemasons in the state of Pennsylvania, and for such others as may be placed under its charge.”
It is conceded by my brethren that this is a charitable object, and that the home is a charity. The point taken is that it is a private, and not a public charity. It was founded and endowed, as the evidence clearly shows, and it is maintained, by voluntary gifts. Out of the contributions made to it, the grounds and buildings have been paid for, and the maintenance of its inmates provided. It is supporting, nursing and caring for thirty or more aged men who would otherwise be dependent upon the almshouse, or other forms of charity supported by taxation. No profit is possible to any person, corporation or society. The entire plant, and the stream of voluntary gifts on. which it is dependent, are devoted wholly to the charitable work described in the constitution and b3-laws of the home. The contributors get nothing for their money but the approval of their consciences, and the knowledge that they are increasing the happiness of the aged, indigent and afflicted.
I see nothing private about such a charity. It is not limited in its work to the donors or their children. It brings no pecuniary benefit or return. It is done in relief of public taxation, and in the interest of humanity, and that brotherly love that becomes the children of a common father. Preference is *586given to members of the masonic fraternity, their widows and orphans, but it is also open to all persons, regardless of their relation to the masonic body, who may apply for admission and be found by the managers to be suitable persons “ to be placed under its charge.” Its doors are as wide as those of the Episcopal Academy, or the Burd Orphan Asylum, or the Girard College. The requisites to admission are fewer and simpler. They are, first, masonic connection and helplessness; next, helplessness and suitability for admission to an institution conducted in the manner adopted by the managers for the home. The qualifications in both instances are to be judged of by the managers. So in any almshouse or hospital or asylum, the fitness of the applicant for admission must be determined by the proper officer before the doors will open to him or her.
But it will perhaps be said that the purpose that moved the contributors was to provide for masonic brethren and their families, and that this ought to subject their gifts and their noble charity to taxation. Then every denominational hospital, school or asylum should be taxed for the same reason. All contribute alike to the public good ; all alike relieve the public burden and the taxpaying property of the commonwealth; but all give, to. some extent, preference to a particular class of the public, and then open their doors to those outside the class who are within the general purpose of the charity. The Women’s Christian Association has for its beneficiaries young unmarried women. The Snug Harbor for Seanten provides for sailors. The Bricklayers’ Union, for a limited subdivision of house-builders. The homes for mechanics, apprentices, newsboys, sewing women, actors, disabled clergymen, and the like, all limit admission to the class of persons described in the names they have adopted. Indeed in all charitable institutions, whether founded and maintained by private beneficence or by public taxes, some principle of selection prevails. The county poorhouse is for the care of those whose legal settlement is within certain geographical lines, and the wretch who cannot show his title to admission, on the map, must starve on the outside. A member of the great public may, like Lazarus, subsist on crumbs or die for want of them at the gateway of a “ public charity,” if he belongs to another “ poor district.” Such a thing as a charitable institution that is open absolutely to the general public without limitation or *587restriction, is not to be found in our state or country. Sailors and soldiers are cared for by the public in separate homes and separate hospitals. The state cares for injured miners in hospitals devoted to them exclusively. The deaf are in one institution, the dumb in another, the blind in a third. Hospitals are provided for consumptives, for persons afflicted with contagious or infectious diseases, for invalids whose diseases are of a nervous origin, and so on. The feeble-minded are gathered in one place, those crippled or deformed in body in another. The foundling has institutions to which it is admitted and from which others are excluded. Homes for aged persons, for aged couples, for fallen women, are open only to those for whom the charity was founded. Then too there are homes for widows, to admission to which a previous marriage and the death of a lawful husband are the necessary requisites. Schools for soldiers’ orphans, from which all other children are excluded. Homes for decayed merchants, for superannuated and disabled clergymen, for disabled and aged firemen, and a long list of similar charities founded for a class of beneficiaries selected by reference to their trade, occupation, social position, denominational affiliation, age, color, disease, or place of residence. These are all engaged in ministering to the public needs, they all do some part of the work and bear some part of the burden that would otherwise fall upon the public. They are all public charities, and when free from any private or corporate gain are purely public charities. The institution now made subject to taxation by the decision just rendered is one of the many charities, doing the work of the public without the aid of public money, and doing it more tenderly, and more thoroughly, than it could be done in charitable institutions supported by taxation. Such institutions not only provide food and clothing and necessary medical attention to their inmates, but they go further, they seek to assuage the sorrows, and cheer the last days of those to whom they minister, and surround them with the comforts of a well-appointed home. For this added liberality and care they are declared to be private charities, and compelled to take part of the gifts of the benevolent from those they were intended to benefit, and use it to pay taxes upon property actually dedicated to the public use. The position of the city of Philadelphia in levying taxes upon such charities is ungracious. *588It says in effect to them: “ It is true your property represents the unselfish gifts of the benevolent; it is true that it is devoted to the relief of suffering, and the. care of persons who must otherwise be chargeable to us. It is true that your work is for the public good and in relief of taxpayers, but you must do ‘what we do not; you must ask no questions and take all who come. If you do not, then oharity is a luxury which we shall tax you for. You must convert your home into a mere public almshouse, or else pay roundly for the privilege of carrying part of the public burden.” The judgment of this court seems to be that the position of the city is correct, and that, notwithstanding the fact that a man or a society devotes a fortune to the care of the helpless and the relief of the taxpayers, the property occupied for the purposes of the charity so founded and maintained must be treated as a business investment and compelled to pay taxes, though the money used for that purpose is taken out of the mouths and off the bodies of the inmates. I dissent from the judgment and from the reasons on which it is rested. In my opinion nothing marks the advancement of the age in which we live so much as the growth of organized charity, in the increased care for the unfortunate and the helpless. This growth shows itself in the character of the hospitals, reformatories and asylums supported by the public funds. It is seen in a still more striking manner in the number and variety of richly endowed charitable institutions that owe their existence, and their power for good to the munificence of individuals. So long as sickness and poverty and misfortune are in the world, so long this field for private generosity will offer room for the labors and the fortunes of the benevolent. The better the field is occupied the better it will be for the public at large, and for the individuals who help to make up the indefinite body we call the public.
Now and then some piece of property used for charitable purposes may cease to pay taxes, but for every dollar so withheld from the public treasury many dollars will be saved to it by the relief of the public burdens by means of the charity so established. But if we lift our eyes from the tax list and consider the work done by these charities, of which there are several hundreds in this city alone, we shall see that the public gain from their labors and expenditures is incalculable. There *589is probabty no city on either side of the ocean so justly celebrated for the multitude of its charitable institutions as Philadelphia. A distinguished citizen, who is himself actively identified with several of them, places the total number at about six hundred. Some of these are supported by public funds, but most of them are monuments to the enlightened liberality of private citizens who have given their money with a freedom and discrimination that are without any parallel, at least in this country. It would be difficult to name a form of suffering that has not been provided for by some generous man or woman whose attention has, in some manner, been drawn to that particular field for charity. The sums thus dedicated to the public service make an enormous aggregate, and the institutions supported by them embellish the city, and honor it. The Masonic Home is one of these. It now enjoys the undesirable distinction of being the first admitted charity which has no trace of private or corporate gain about its organization or management, to be condemned by this court to the payment of taxes as the price of being allowed to go on with its unselfish work of charity. It carries part of the public burden. It lifts what it carries off the shoulders of the taxpayers. It does this with a stream of generous contributions from the pockets of private citizens; but it is new judicially determined that it must take the money contributed for the care of the sick, the infirm, the aged, the afflicted, and use a part of it to pay taxes on the buildings and grounds in which its work is carried on, and in which the homeless and helpless are sheltered and fed.
I dissent wholly from the proposition that such charities are private. They are purely public. They are within the act of 1874, as is admitted. They are within our own cases beyond any doubt. They are within the intent and meaning of the constitution, and are in my opinion clearly entitled to exemption from taxation. I would affirm the judgment of the court below.
Me. Justice Gbben : I concur in the foregoing opinion.